       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 1 of 31




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

In re: EpiPen Direct Purchaser Litigation

THIS DOCUMENT RELATES TO:                   Case No. 20-cv-00827 (ECT/TNL)

All Direct Purchaser Actions




ANSWER BY DEFENDANTS EXPRESS SCRIPTS, INC., AND MEDCO HEALTH
  SOLUTIONS, INC., TO CONSOLIDATED CLASS ACTION COMPLAINT
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 2 of 31




       Defendants Express Scripts, Inc. (“ESI”), and Medco Health Solutions, Inc.

(“Medco”) (collectively for purposes of this Answer, “Express Scripts”), answer

Plaintiffs’ Consolidated Class Action Complaint (“Complaint”) as follows, using

numbered paragraphs that correspond to the numbered paragraphs of the Complaint.

       All allegations not expressly admitted below are denied.

                               I.      INTRODUCTION1

       1.     Denied, except that Plaintiffs brought an action against Defendants on

behalf of a proposed class of direct purchasers from Mylan of EpiPen, EpiPen Jr., EpiPen

2-Pak, and EpiPen Jr. 2-Pak, and generic versions of those products (collectively or

individually, “EpiPen” or “EpiPens”).

       2.     Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 2, except that epinephrine auto-injectors

(“EAIs”) are devices that allow a patient to quickly self-administer a prescribed amount

of the drug epinephrine through a spring-loaded needle as an emergency treatment for

severe allergic reactions (including anaphylaxis).

       3.     Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       4.     Denied, except that Express Scripts is retained by various types of entities

to provide pharmacy benefit management (“PBM”) services, and that Express Scripts



       1
        This Answer includes the headings in Plaintiffs’ Complaint solely by way of
reference. To the extent these headings contain any allegations to which Express Scripts
must respond, Express Scripts denies each allegation.


                                             1
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 3 of 31




lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

       5.     Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs and

other Defendants.

       6.     Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs and

other Defendants.

       7.     This paragraph asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

       8.     Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       9.     Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       10.    This paragraph asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

       11.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the first two sentences of paragraph 11. The last two sentences are


                                             2
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 4 of 31




denied, except that Express Scripts lacks knowledge or information sufficient to form a

belief about the truth of the allegations concerning other Defendants.

       12.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 12.

                                     II.    PARTIES

       13.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 13.

       14.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 14.

       15.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 15.

       16.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 16.

       17.    Paragraph 17 does not make any allegations and therefore does not require

a response.

       18.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 18.

       19.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 19.

       20.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 20.




                                             3
          CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 5 of 31




          21.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 21.

          22.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 22.

          23.   Paragraph 23 does not make any allegations and therefore does not require

a response.

          24.   Denied, except that Express Scripts Holding Company (“ESHC”), which is

now known as Evernorth Health Inc., is headquartered at One Express Way, St. Louis,

Missouri, 63121, and is incorporated in Delaware, and that ESHC’s 2016 Form 10-K

states:

                When we use the terms “Express Scripts,” the “Company,”
                “we,” “us” or “our” in this Annual Report on Form 10-K, we
                mean Express Scripts Holding Company and its subsidiaries
                on a consolidated basis, unless we state or the context implies
                otherwise.

                ...

                During 2016, 96.2% of our revenues were derived from our
                PBM operations, compared to 97.3% and 97.5% during 2015
                and 2014, respectively.

                ...

                As the largest stand-alone pharmacy benefit management
                (“PBM”) company in the United States, we provide a full
                range of services to our clients, which include managed care
                organizations, health insurers, third-party administrators,
                employers, union-sponsored benefit plans, workers’
                compensation plans and government health programs. We
                report segments on the basis of products and services offered
                and have determined we have two reportable segments: PBM
                and Other Business Operations. Our integrated PBM services


                                              4
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 6 of 31




              include clinical solutions to improve health outcomes,
              specialized pharmacy care, home delivery pharmacy services,
              specialty pharmacy services, retail network pharmacy
              administration, benefit design consultation, drug utilization
              review, drug formulary management, Medicare, Medicaid and
              Public Exchange offerings, administration of a group
              purchasing organization and consumer health and drug
              information.

       25.    Admitted.

       26.    Admitted.

       27.    The first sentence of paragraph 27 asserts legal conclusions that do not

require a response. To the extent a response is required, the first sentence is denied. The

remainder of this paragraph is denied, except that John Mimlitz is a Vice President of ESI

and Medco, and Christopher McGinnis was a Vice President at ESI and a Vice President

and Chief Accounting Officer of ESHC.

       28.    Paragraph 28 does not make any allegations and therefore does not require

a response.

       29.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 29.

       30.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 30.

       31.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 31.

       32.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 32.



                                             5
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 7 of 31




       33.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 33.

       34.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 34.

       35.    Paragraph 35 does not make any allegations and therefore does not require

a response.

       36.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

                         III.   JURISDICTION AND VENUE

       37.    This paragraph asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

       38.    This paragraph asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

       39.    This paragraph asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.




                                              6
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 8 of 31




                           IV.        FACTUAL ALLEGATIONS

       A.     Epinephrine Auto-Injector Products

       40.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 40, except that anaphylaxis is a serious,

life-threatening allergic reaction.

       41.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 41, except that an EAI is used to self-

deliver a controlled dosage of epinephrine during a life-threatening allergic reaction

involving anaphylaxis.

       42.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 42, except that Mylan markets and

distributes EpiPen.

       43.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the first three sentences of paragraph 43, except that the quoted

language appears in the document cited in footnote 9. The last three sentences are denied,

except that Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations concerning other Defendants.

       B.     The Prescription Drug Selection And Distribution System

              1.      The Prescription Drug Distribution Chain

       44.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 44.




                                             7
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 9 of 31




       45.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 45, except that the Wholesale Acquisition

Cost (“WAC”) is a list price.

       46.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 46, except that AWP is an “index” price

that is calculated as a derivate of WAC.

       47.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 47, except that the price that patients pay

for drugs like EpiPen at the pharmacy counter varies based on whether they have

insurance and the nature of their coverage.

       48.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 48, except that a formulary is a list of drugs

that an insurer or health plan may use to determine which drugs are covered and the

scope or restrictions for such coverage.

       49.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 49, except that a health plan or insurer’s

cost for a prescription is impacted by various factors, and that the health plan or insurer’s

final or “net” costs for a prescription may be reduced by rebates from drug

manufacturers.

       50.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 50.




                                              8
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 10 of 31




              2.     PBMs’ Role In The Drug Selection And Dispensing Process

       51.    The first two sentences of paragraph 51 are denied, except that Express

Scripts lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other PBMs. With respect to the third sentence of paragraph 51,

Express Scripts admits that the quoted language appears in a letter dated September 5,

2013, from David Dederichs, Senior Director of Government Affairs at Express Scripts,

Inc., to the Pennsylvania House of Representatives Committee on Health. Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the fourth

sentence of paragraph 51, except that the quoted language appears in the document cited

in footnote 11.

       52.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.

       53.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

                     (a)    PBMs’ Role In Negotiating Rebates With Manufacturers

       54.    The first sentence of paragraph 54 is denied, except that some

manufacturers pay Express Scripts fees for certain administrative services it provides and

that Express Scripts lacks knowledge or information sufficient to form a belief about the

truth of the allegations concerning other PBMs. The remainder of paragraph 54 is denied,

except that Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations concerning manufacturers or other PBMs, and that

ESHC’s 2013 Form 10-K states:


                                             9
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 11 of 31




              We are the largest PBM company in the United States,
              offering a full range of services to our clients, which include
              managed care organizations, health insurers, third-party
              administrators, employers, union-sponsored benefit plans,
              workers’ compensation plans and government health
              programs. We help health benefit providers address access
              and affordability concerns resulting from rising drug costs
              while helping to improve healthcare outcomes. We manage
              the cost of the drug benefit by performing the following
              functions:

                  evaluating drugs for price, value and efficacy in order
                   to assist clients in selecting a cost-effective formulary

                  leveraging purchasing volume to deliver discounts to
                   health benefit providers

                  promoting the use of generics and low-cost brands

                  offering cost-effective home delivery pharmacy and
                   specialty services that result in drug cost savings for
                   plan sponsors and co-payment savings for members

              We work with clients, manufacturers, pharmacists and
              physicians to increase efficiency in the drug distribution
              chain, to manage costs in the pharmacy benefit chain and to
              improve members’ health outcomes and satisfaction.

       55.    Denied, except that rebates may lower the net cost of a drug brand to health

plans, and that Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations concerning other PBMs.

       56.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 56.

       57.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 57. Footnote 16 is denied, except that




                                             10
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 12 of 31




Express Scripts lacks knowledge or information sufficient to form a belief about the truth

of the allegations concerning other PBMs.

        58.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs, and

that the quoted language appears in the publication cited in footnote 17.

        59.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 59.

        60.   Denied, except that Express Scripts negotiates rebates with drug

manufacturers, and that Express Scripts lacks knowledge or information sufficient to

form a belief about the truth of the allegations concerning other PBMs.

        61.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        62.   Denied, except that the quoted language appears in the document cited in

footnote 22. Express Scripts denies that it has a “standard, uniform contract.”

        63.   The first sentence of paragraph 63 is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendant PBMs. The second sentence of Paragraph 63

asserts legal conclusions that do not require a response. To the extent a response is

required, Express Scripts lacks knowledge or information sufficient to form a belief about

the truth of the allegations in the second sentence. The third sentence of paragraph 63 is




                                             11
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 13 of 31




denied, except that Express Scripts lacks knowledge or information sufficient to form a

belief about the truth of the allegations concerning other Defendant PBMs.

                     (b)    PBMs’ Role In Designing Formularies

       64.     Denied, except that formularies are a central tool that payors may use in

designing, managing, and publicly identifying the extent of the coverage and benefits

they provide to their members and that formulary coverage may impact how much a

patient pays for a drug.

       65.     With respect to the first sentence of paragraph 65, Express Scripts admits

that its clients make decisions regarding their formularies’ structures and details. Express

Scripts lacks knowledge or information sufficient to form a belief about the truth of the

allegations in this sentence concerning other PBMs. With respect to the second sentence

of paragraph 65, Express Scripts admits that the quoted language appears in a letter dated

September 5, 2013, from David Dederichs, Senior Director of Government Affairs at

Express Scripts, Inc., to the Pennsylvania House of Representatives Committee on

Health. With respect to the third sentence, Express Scripts admits that the quoted

language appears in the testimony of George Paz (who was at the time the Chairman and

CEO of ESI) in December 2011 before the Senate Judiciary Committee.

       66.     Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs. Express Scripts denies that it has a “standard, uniform contract.”

       67.     Denied, except that the quoted language appears in the document cited in

footnote 24.


                                            12
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 14 of 31




        68.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 68.

        69.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs. Express Scripts denies that it has a “standard, uniform contract.”

        70.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        71.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs. Express Scripts denies that it has a “standard, uniform contract.”

        72.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.

Express Scripts denies that it has a “standard, uniform contract.”

        73.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning drug

manufacturers or other Defendant PBMs and that the quoted language appears in the

document cited in footnote 27.

        74.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.




                                             13
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 15 of 31




        75.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning purported

“industry experts” or other PBMs.

        76.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants,

that the language quoted in the second sentence of paragraph 76 appears in the document

cited in footnote 32, and that an article in Managed Care dated April 5, 2015, describes

an interview with ESHC’s Chief Medical Officer in which he is quoted as being asked:

“So the exclusions were just to push back against coupon programs?”, and in which he is

quoted as responding:

              Part of it was also to extract lower prices, because the
              manufacturers were now convinced—because of what we did
              with Walgreens and the statins—that we could actually
              deliver market share when we were motivated to.

              So we went to the companies, and we told them, “We’re
              going to be pitting you all against each other. Who is going to
              give us the best price? If you give us the best price, we will
              move the market share to you. We will move it effectively.
              We’ll exclude the other products.”

              But I told you I am a clinician at heart. We’ve always first
              made sure that any changes make clinical sense. We have an
              18-member pharmacy and therapeutics committee that has no
              Express Scripts employees on it and is self-governing—if one
              member goes off the committee, they pick the replacement.
              They are completely independent.

        77.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.


                                            14
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 16 of 31




        78.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.

Express Scripts denies that it has a “standard, uniform contract.”

                       (c)   PBMs Have Discretion, Authority And Control Over How
                             Much Of The Manufacturer Payments They Keep, And
                             How Much They Pass On To Health Plans And When

        79.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        80.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        81.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants,

and that the quoted language appears in the document cited in footnote 39.

        82.    Denied, except that the quoted language appears in the document cited in

footnotes 40 and 41.

        83.    Denied, except that the quoted language appears in the document cited in

footnote 42.

        84.    Denied, except that the quoted language appears in the document cited in

footnote 43 and that Express Scripts lacks knowledge or information sufficient to form a

belief about the truth of the allegations concerning Altarum.




                                            15
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 17 of 31




        85.   Denied, except that the quoted language appears in the documents cited in

footnotes 44 and 45.

        86.   The first two sentences are denied, except that Express Scripts lacks

knowledge or information sufficient to form a belief about the truth of the allegations

concerning drug manufacturers and other PBMs. The third sentence is denied, except that

ESI filed a lawsuit against a drug manufacturer in 2017.

        87.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning health plans and

other Defendant PBMs.

        88.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning health plans and

other Defendant PBMs.

        89.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        90.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.

Express Scripts denies that it has a “standard, uniform contract.”

        91.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.




                                            16
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 18 of 31




                     (d)    The PBMs Are Supposed To Act For Their Clients’
                            Benefit and Further Their Clients’ Interests in Lowering
                            Drug Costs

        92.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        93.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs, that the quoted language at the beginning of the second sentence of paragraph 93

appears in an archived version of ESI’s webpage from July 17, 2012, that the quoted

language at the end of the second sentence of paragraph 93 appears in Express Scripts’

2016 Annual Report, and that the quoted language in the third sentence of paragraph 93

appears in a letter dated September 5, 2013, from David Dederichs, Senior Director of

Government Affairs at Express Scripts, Inc., to the Pennsylvania House of

Representatives Committee on Health.

        94.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 94.

        95.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs, that in 2003 Express Scripts voluntarily developed and enacted a “client pledge”,

that the quoted language in the third sentence appears in the testimony of George Paz

(who was at the time the Chairman and CEO of ESI) in December 2011 before the Senate




                                             17
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 19 of 31




Finance Committee, and that the quoted language in the fourth sentence appears in the

testimony cited in footnote 53.

        96.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 96.

        97.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning the FTC, PCMA,

and other Defendant PBMs.

        98.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs.

        C.     Mylan Paid Bribes And Kickbacks To Defendant PBMs To Impede
               Competition And Maintain Its Ability To Charge Supra-Competitive
               Prices

               1.    The Defendant PBMs Are Ripe Targets To Be Bribed To Use
                     Their Formulary Control To Favor Higher-Priced Drugs

        99.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        100.   The first and fifth sentences of paragraph 100 are denied, except that

Express Scripts lacks knowledge or information sufficient to form a belief about the truth

of the allegations concerning other Defendant PBMs. Express Scripts lacks knowledge

or information sufficient to form a belief about the truth of the allegations in the

remainder of paragraph 100.




                                             18
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 20 of 31




        101.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        102.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        103.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

        104.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

        105.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs, and

that the quoted language appears in the documents cited in footnotes 61 and 62.

        106.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning OptumRx or other

Defendant PBMs.

        107.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs or a survey by the National Pharmaceutical Council.

        108.   Denied, except that HHS proposed a rule in February 2019 pertaining to

rebates and that the quoted language appears in the document cited in footnote 65.




                                            19
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 21 of 31




       109.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 109, except that the quoted language

appears in the document cited in footnote 67.

       110.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 110, except that the quoted language

appears in the document cited in footnote 69.

              2.     Mylan Paid Bribes To The Defendant PBMs To Eliminate The
                     Price-Curbing Effects Of Competition

       111.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 111, except that Auvi-Q was a branded

EAI device sold by Sanofi.

       112.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 112.

       113.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 113.

       114.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       115.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 115.

       116.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants

and other PBMs.



                                            20
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 22 of 31




       117.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 117.

       D.      After Using Bribes And Kickbacks To Eliminate Defendant PBMs’
               Incentives To Curb Mylan’s Pricing Power, Mylan Aggressively Raised
               EpiPen Prices

       118.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       119.    Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 119, except that the WAC of EpiPen 2-Pak

was $608.61 as of May 2016.

       120.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       121.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants,

that Mylan CEO Heather Bresch testified before Congress on September 21, 2016, about

the price of EpiPen, and that the quoted language appears in the document cited in

footnote 75.

       122.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       123.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning Mylan’s profits.

       124.    Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning Mylan’s profits.


                                             21
        CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 23 of 31




        125.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants

and Mylan’s profits.

        126.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

        127.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants

and what “Plaintiffs and other direct purchaser class members would have paid.”

               V.       FRAUDULENT CONCEALMENT AND TOLLING

        A.     Lack Of Transparency In PBM Contracts With Drug Companies
               Conceals The Details Of Mylan’s Bribery And Kickback Conduct

        128.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendant

PBMs.

        129.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning purported

“industry experts” and other PBMs.

        130.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs or the

American Health Policy Institute, and that the quoted language appears in the document

cited in footnote 79.




                                            22
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 24 of 31




       131.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs or

HHS, and that the quoted language appears in the documents cited in footnotes 80 and

81.

       132.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs or the

American Benefits Council, and that the quoted language appears in the document cited

in footnote 82.

       133.   Express Scripts lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 133.

       134.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       135.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       136.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs, and

that certain plan sponsors have sought audits of drug company payments.

       137.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other PBMs, and

that certain plan sponsors have sought audits of drug company payments.




                                            23
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 25 of 31




       B.     Discovery Rule Tolling

       138.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants

or proposed Class members, and that Express Scripts admits that Plaintiffs and the

proposed Class have little if any interaction with Express Scripts.

       139.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       140.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       141.   Denied, except that Express Scripts lacks knowledge or information

sufficient to form a belief about the truth of the allegations concerning other Defendants.

       142.   Paragraph 142 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

       C.     Fraudulent Concealment Tolling

       143.   Paragraph 143 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

                       VI.    CLASS ACTION ALLEGATIONS

       144.   Paragraph 144 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.




                                             24
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 26 of 31




       145.   Paragraph 145 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

       146.   Paragraph 146 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning Mylan or proposed members of the Class.

       147.   Paragraph 147 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

       148.   Paragraph 148 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

       149.   Paragraph 149 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

       150.   Paragraph 150 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

       151.   Paragraph 151 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied, except that Express Scripts

lacks knowledge or information sufficient to form a belief about the truth of the

allegations concerning other Defendants.

       152.   Paragraph 152 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.


                                             25
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 27 of 31




       153.   Paragraph 153 asserts legal conclusions that do not require a response. To

the extent a response is required, this paragraph is denied.

                             VII.   CLAIMS FOR RELIEF

                                      COUNT ONE

        VIOLATIONS OF RACKETEER INFLUENCED AND CORRUPT
            ORGANIZATION ACT (“RICO”), 18 U.S.C. § 1962(c)
                        (Against All Defendants)

       154–244.      Paragraphs 154–244 assert legal conclusions that do not require a

response. To the extent a response is required, these paragraphs are denied, except that

Express Scripts lacks knowledge or information sufficient to form a belief about the truth

of the allegations concerning other Defendants.

                                      COUNT TWO

                     VIOLATIONS OF RICO, 18 U.S.C. § 1962(d)
                  BY CONSPIRING TO VIOLATE 18 U.S.C. § 1962(c)
                             (Against All Defendants)

       245–252.      Paragraphs 245–252 assert legal conclusions that do not require a

response. To the extent a response is required, these paragraphs are denied, except that

Express Scripts lacks knowledge or information sufficient to form a belief about the truth

of the allegations concerning other Defendants.

                                     COUNT THREE

                   VIOLATIONS OF SHERMAN ACT, 15 U.S.C. § 2
                            MONOPOLIZATION
                             (Against Mylan Only)

       253–275.      Paragraphs 253–275 assert legal conclusions as part of a claim

against Mylan that do not require a response from Express Scripts. To the extent a


                                             26
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 28 of 31




response is required, Express Scripts lacks knowledge or information sufficient to form a

belief about the truth of these paragraphs.

                               DEMAND FOR JUDGMENT

       Express Scripts denies that Plaintiffs are entitled to any judgment, class

certification, damages, costs of suit, attorneys’ fees, or other relief.

                                      JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Express Scripts demands a trial by

jury on Counts One and Two.

                               AFFIRMATIVE DEFENSES

       Express Scripts states the following defenses to Plaintiffs’ claims. By raising these

defenses, Express Scripts does not assume any burden of proof that applicable law may

place on other parties.

       1.     Plaintiffs lack standing under Article III of the U.S. Constitution.

       2.     Plaintiffs’ claims are barred, in whole or in part, because Express Scripts

does not owe fiduciary duties or duties of fidelity to its clients with respect to the conduct

at issue.

       3.     Plaintiffs’ claims are barred, in whole or in part, because Express Scripts

has not breached any fiduciary duties or duties of fidelity to its clients with respect to the

conduct at issue.

       4.     Plaintiffs’ claims are barred, in whole or in part, because their re-selling of

EpiPens to pharmacies at a mark up caused PBMs and their clients to pay more for




                                               27
       CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 29 of 31




EpiPens, which forecloses Plaintiffs from claiming that it was the PBMs that caused their

clients to pay too much for EpiPens.

       5.     Plaintiffs’ claims are barred, in whole or in part, because the payments they

claim violate the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)(2)) are

protected by statutory and regulatory safe harbors.

       6.     Plaintiffs’ claims are barred, in whole or in part, because the Plaintiffs’

alleged injuries do not fall within the statutory zone of interests protected by RICO and

were not proximately caused by violations thereof.

       7.     Plaintiffs’ claims are barred, in whole or in part, because the relief sought is

not available under Section 1964(c) of RICO.

       8.     Plaintiffs’ claims of alleged violations of state bribery laws are barred, in

whole or in part, because no named plaintiff has standing to sue under each state law.

       9.     Plaintiffs’ claims are barred, in whole or in part, because any injury they

suffered was caused by parties other than Express Scripts.

       10.    Plaintiffs’ claims are barred, in whole or in part, because they failed to

mitigate their damages.

       11.    Plaintiffs’ claims are barred, in whole or in part, because the alleged

damages, if any, are too remote or speculative to allow recovery.

       12.    Plaintiffs’ claims are barred, in whole or in part, because any alleged

overcharge was passed on to, or absorbed by, a third party.

       13.    If Plaintiffs are entitled to recover any damages, any award as against

Express Scripts must be reduced, diminished, and/or barred in proportion to the conduct


                                             28
         CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 30 of 31




of persons or entities for which Express Scripts has no responsibility and does not

control.

         14.   Plaintiffs’ claims are time-barred, in whole or in part, by the statute of

limitations applicable to RICO claims.

         15.   Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel.

         16.   Plaintiffs’ claims are barred, in whole or in part, by the doctrine of in pari

delicto.

         17.   Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

         18.   Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean

hands.

         19.   Plaintiffs’ claims are barred, in whole or in part, because any recovery from

Express Scripts would result in Plaintiffs’ unjust enrichment.

         20.   Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver.

         21.   Express Scripts expressly reserves the right to assert additional affirmative

defenses based on facts uncovered during discovery.

                     EXPRESS SCRIPTS’ PRAYER FOR RELIEF

         Express Scripts prays that this Court enters judgment dismissing Plaintiffs’

Consolidated Class Action Complaint with prejudice and grants such other relief as it

deems just and appropriate, including costs and reasonable attorneys’ fees.




                                              29
      CASE 0:20-cv-00827-ECT-TNL Doc. 137 Filed 03/01/21 Page 31 of 31




Dated: March 1, 2021

SPENCER FANE LLP                        QUINN EMANUEL URQUHART
                                        & SULLIVAN, LLP
By: Jessica J. Nelson                      Michael Lyle (pro hac vice)
   Donald G. Heeman, #286023               Jonathan Cooper (pro hac vice)
   Jessica J. Nelson, #347358              Eric C. Lyttle (pro hac vice)
   Randi J. Winter, #0391354               Carolyn L. Hart (pro hac vice)
   SPENCER FANE LLP                        QUINN EMANUEL URQUHART
   100 South Fifth Street, Suite 2500      & SULLIVAN, LLP
   Minneapolis, MN 55402                   1300 I Street, NW, Suite 900
   Telephone: (612) 268-7000               Washington, D.C. 20005
   Facsimile: (612) 268-7001               Telephone: (202) 538-8000
   dheeman@spencerfane.com                 Facsimile: (202) 538-8100
   jnelson@spencerfane.com                 mikelyle@quinnemanuel.com
   rwinter@spencerfane.com                 jonathancooper@quinnemanuel.com
                                           ericlyttle@quinnemanuel.com
                                           carolynhart@quinnemanuel.com

    Attorneys for Defendants Express Scripts, Inc. and Medco Health Solutions, Inc.




                                          30
